94.	On behalf of the delegation of Burma, I wish to extend my warm congratulations to the President on his election to the presidency of the current session of the General Assembly. We assure him of our full co-operation in the discharge of the responsibilities of his high office.
95.	At the same time may I express the appreciation of the delegation of Burma to Mr. Abdelaziz Bouteflika for the distinguished services he performed as the President of the last session of the General Assembly.
96.	I should also like to take this opportunity to express our warm felicitations to the delegations of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe on their admission to membership in this world Organization.
97.	While on this subject of the question of admission of new States to membership in the United Nations, I wish to state the consistent view of my Government that each application for membership should be decided strictly on its merits in accordance with the provisions of Article 4 of the Charter.
98.	In the case of a divided nation or a divided country, it has also been the consistent position of my Government to take into account the views and wishes of the two sides concerned in any matters affecting the divided nation or country as a whole, especially pending the reunification of the country.
99.	The delegation of Burma accordingly regrets the absence of the delegations of its two friendly neighbors, the Democratic Republic of Viet Nam and the Republic of South Viet Nam, which have agreed between themselves to seek admission to membership in the United Nations pending reunification.
100.	Unprecedented developments in the world situation since the United Nations was founded have given added urgency and dimension to the general concern about the maintenance of international peace and security and the solution of the growing political, economic and social problems now facing mankind. These developments, which could not have been fully anticipated by the founders of the United Nations, have thus posed serious challenges to the international community, whose survival and future largely depend on their ability to meet these imperatives of our time. However inadequate it may seem in the present circumstances, the United Nations system has been useful in creating the conditions of calm that are so essential for the peaceful settlement of disputes, be they political, economic or social.
101.	As is well known, the United Nations system as regards the maintenance of international peace and security has been greatly hampered by the new antagonisms that arose soon after the end of the Second World War. Still, to our mind there can be no substitute for an organization of a universal character, with collective responsibility, if international security is to be effectively ensured.
102.	If the role of the United Nations is to be strengthened in fulfillment of its obligations, Member States must be prepared to respect the decisions of its appropriate organs. Such decisions, it must be stressed, should be strictly in accordance with the relevant provisions of the Charter and must be impartial in intent and application.
103.	While on this subject of the United Nations' peace-keeping role, my delegation deems it appropriate to observe that justice, as distinct from peace, should prevail in the settlement of international disputes; for without the one the other cannot be expected in the long run. This should obviously apply to cases such as the Middle East conflict, the lasting settlement of which cannot be secured unless a just solution can be found to the Palestinian question.
104.	Meanwhile, it is necessary to face up to one serious source of instability and conflict if peace is to be preserved. I refer to the practice of outside intervention in the internal or external affairs of States. The war in Indo-China, which has brought untold human suffering and massive material destruction, and which has caused general instability in the southeast Asian region as a whole, can undoubtedly be attributed to outside intervention on a very large scale.
105.	A process of social change and modernization is now taking place in many parts of Asia, Africa and Latin America and is to be welcomed. This process is in most cases accompanied by dislocation and convulsion. Unless some kind of action is taken by the international community to curb the tendency on the part of extraneous forces to intervene in such unsettled situations, local conflicts and local wars are likely to arise and even to intensify.
106.	As we all know, in the preamble to the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV), annex], the General Assembly states:
"Convinced that the strict observance by States of the obligation not to intervene in the affairs of any other State is an essential condition to ensure that nations live together in peace with one another, since the practice of any form of intervention not only violates the spirit and letter of the Charter, but also leads to the creation of situations which threaten international peace and security".
107.	On behalf of the delegation of Burma, I wish to express our full support for the appeal made by
the Secretary-General in the introduction to his report on the work of the Organization [A110001 /Add. I, sect. XXI] that we, States Members of the United Nations, now go from eloquently expressed allegiance to the principles of the Charter of the United Nations, which include the principle of non-intervention, to the far more difficult task of making these principles a reality.
108.	The gap between professions and performance, goals and fulfillment, is glaringly evident in the field of arms control and disarmament. In 1959 the General Assembly considered general and complete disarmament to be the most important question facing the world and expressed the hope that measures leading towards the goal of complete and general disarmament would be worked and agreed upon in the shortest possible time [resolution 1378 (XIV)}. But since 1959 the military arsenals of the major armed Powers have grown steadily in size and in diversity, world military expenditures have doubled, entirely new families of weapons of mass destruction have been developed and stockpiled, lethal weapons have become more lethal. As a result the original vision of a completely disarmed, peaceful and prosperous world has receded further and further into the horizon.
109.	In the field of so-called partial and collateral measures also, the results achieved to date, and those which we may reasonably expect in the foreseeable future, are on the whole disappointing. I have no mind to ignore the several arms control agreements which we have been able to conclude, or to belittle their importance. But the inescapable fact remains that, when viewed against the overall magnitude of the armaments problem, the gains represented by those agreements are very small indeed. Even so, there have regrettably been no follow-up measures to augment those initial gains, although the Disarmament Decade has already reached its half-way mark.
110	The prospects that one sees when one surveys the disarmament scene or contemplates its future progress are not very promising. Representing a peace- loving country which ardently desires to see this world of ours freed from the proliferation of armaments, the delegation of Burma would like to echo the hope expressed by the Secretary-General in the brilliant introduction to his report that: "Member States will, with a sense of urgency, give new attention to an ancient problem which has	presented itse l in so ominous a form as today." [A/IOOOllAdd.l, sect. VIII.]
111	In the economic, social and cultural fields, the United Nations has been more effective. However, the magnitude and the urgency of the problems involved are indeed formidable. The capacity of the United Nations to act as a center for harmonizing the policies and actions of nations is being put to a most severe test. The Organization should continue to play a constructive role in the evolution of a comprehensive approach to resolving the economic and social problems of our increasingly interdependent world.
112. As we all know, two special sections of the General Assembly were held recently, devoted entirely
to Economic matters. Considering the growing importance of economic issues in world affairs, it is highly opportune that the special sessions were held at this time. We therefore feel that the initiators of the
meetings as well as those participating in their preparation should be commended.
113.	Recent economic discussions have centered on the establishment of a new international economic order. The major decision was, of course, taken at the sixth special session. In particular, the program of Action adopted at that session contained many useful proposals which would contribute greatly towards the creation of a fairer world economic order.
114.	What is being attempted at present is no less than to restructure and re-order the existing international economic relationships. This is not an easy task. For understandable reasons, many countries have strong views on the matter and difficulties remain.
115.	Nevertheless, some progress has been made. Thus the continuing debate has helped clarify many complex issues. In the process, new approaches and new courses of action, too, have been devised and recommended.
116.	But, above all, the intensification of the debate in the wake of new developments in the structure of world economic power has given rise to a spirit of greater mutual accommodation, This was clearly discernible at the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at Lima last August.
117.	Similarly, an expression of a spirit of conciliation was also noticeable at the recently concluded seventh special session. Likewise, there was a desire on the part of all the participating countries to make progress and to achieve concrete results, thus agreement was reached for further co-operation in several key problem areas.
118	Given this situation, the United Nations should help promote the emerging spirit of international cooperation and make it a vital force in world development. It is also implicit that to do so, the effectiveness of the United Nations must be enhanced in dealing with problems of development and international economic co-operation.
119	By saying this we do not wish to deny that the United Nations is at present performing a useful function in international economic and social development. But its resources are limited, while the needs of world development are large. Hence it is all the more important to make effective use of the available resources.
120	We are therefore in favor of the new initiatives that are being taken to make the United Nations a more effective instrument of development and international economic co-operation. We hope that the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System established by the General Assembly at its seventh special session [resolution 3362 (S-VUJ] to prepare detailed action proposals will be able to make concrete recommendations which all of us can support.
121	The ever-growing interdependence of States and the need for promoting co-operation among them so as to be able to take collective action in various field obviously cjS for the strengthening of the United Nations The move to examine what structural change are needed tn t h e United Nations system to make more efficient and economical is, therefore, to be welcomed However, structural changes alone will not create necessary co-operative relations among Member States. In this context, it will be necessary to take into account the possibilities and the scope of organizing specific needs, whether in the field of international security, economic development, communications or cultural co-operation. Only then can any structural or organizational changes that may be made secure the support and understanding of the Member States.
122.	Another area in which urgent and timely international action is called for concerns the unfinished work of the third session of the Third United Nations Conference on the Law of the Sea. As we all know, international maritime law, although it was codified as recently as 1958, has already become ill-adapted to meet contemporary needs and concerns. Under the impact of rapid and far-reaching political, economic and technological developments, the legal system established by the four Geneva conventions of 1958 on the law of the sea is fast becoming inadequate in fulfilling its primary purpose, which is to prevent disputes and conflicts among States in the ocean environment and to ensure a peaceful, orderly and equitable utilization of the seas and their vast resources. There can hardly be any doubt that the "Geneva system" cannot much longer withstand the thrusts and responses arising out of technological innovation, political aims and economic necessity. A breakdown of that system will inevitably deal a severe blow to the cause to which my country is firmly dedicated of promoting the progressive establishment of, and universal respect for, the rule of law in this world. Surely, there can be no rule of law on a world-wide basis if legal confusion and disorder prevail over the 70 per cent of the earth's surface that is covered by the seas.
123.	Therefore every State, large or small, rich or poor, landlocked or coastal, has a vital, overriding interest in a speedy elaboration of a new, comprehensive international treaty that would replace the outdated Geneva system by a new legal order which would be just and equitable and, for that reason, more stable, durable and viable. I am not unmindful of the complexity of the issues involved, the multiplicity of the national interests that need to be harmonized, and the sheer magnitude of the undertaking in hand, which is nothing less than to legislate for the international community as a whole on a long-term basis. I therefore realize that the task before the Conference is by no means simple or easy, and will require time for successful completion.
124.	But we must also bear in mind that the political, economic and technological changes to which I have earlier alluded are taking place inexorably, thereby making the need for an international consensus on a new legal regime for the seas not only imperative but one of the utmost urgency.
125.	Should the negotiations at the Conference become indefinitely protracted or fruitless, they will surely be overtaken by events. The alternative indeed, the only alternative to collective international consensus is unilateral State action. In this regard I can do no better than to recall the wise words of the President of the Conference, Mr. Amerasinghe of Sri Lanka, when he emphasized the urgent need to modernize the law of the sea, by saying: "Necessity knows no law".
126.	My delegation earnestly hopes that when the Conference resumes its work in the spring of next year a spirit of accommodation and a resolute political will will be displayed on all sides in the measure needed to make the Conference a total success.




